Citation Nr: 0801108	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-08 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to December 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The veteran testified before the undersigned at a Board 
hearing in September 2007.  A transcript of that hearing has 
been associated with the claims folder.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

2.  The veteran's currently-diagnosed skin disorder (xerosis) 
is not recognized by VA as causally related to exposure to 
herbicide agents used in Vietnam.  

3.  A chronic skin disorder was not manifest during service; 
skin manifestations were not identified for many years after 
service. 

4.  The veteran's current skin disorder is unrelated to 
service.


CONCLUSION OF LAW

A skin disorder was not incurred or aggravated during active 
duty service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1116, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).    

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  

Diseases associated with herbicide exposure for purposes of 
the presumption include chloracne or other acneform disease 
consistent with chloracne.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(b)(1) 
(permitting the Secretary to determine by regulation diseases 
subject to the presumption in addition to those listed at 38 
U.S.C.A. § 1116(a)(2)).  

Such disease must be manifest within one year after the last 
date of exposure.  38 C.F.R. § 3.307(a)(6)(ii); see also 38 
U.S.C. § 1116(f)) (for purposes of establishing service 
connection for disability resulting from herbicide exposure, 
including presumptive service connection, a veteran with 
specified Vietnam service is presumed to have been exposed to 
herbicides during that service).    

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
After a review of the claims file, the Board finds that the 
veteran's claim fails under either analysis.

First, the veteran served in Vietnam, therefore, exposure to 
Agent Orange is presumed.  Moreover, he was diagnosis of mild 
xerosis in February 2004, reflecting a rash on both ankles 
and scaly lower legs.  June 2004 records showed hyper-
pigmentation of the legs, while January 2005 records 
indicated dry and scaly lower extremities.  

Even presuming that the veteran was exposed to Agent Orange 
during military service, the Board finds no clinical evidence 
which suggests that his skin disorder is due to Agent Orange 
exposure.  38 C.F.R. § 3.309 (2007).  Significantly, xerosis 
and hyperpigmentation of the skin are not on the list of 
presumptive diseases associated with Agent Orange exposure.  
As such, service connection on the basis of Agent Orange 
exposure must necessarily be denied. 

In addition, the claim must be denied on a direct basis.  
First, service medical records fail to reveal any chronic 
skin disorder.  At his September 2007 Board hearing, the 
veteran conceded that he never had any rash in service.  
Therefore, there is no evidence of a chronic skin disorder in 
service.

Next, VA outpatient treatment records dated December 2003 
showed no lesions or rashes.  It was not until February 2004, 
24 years after discharge, that treatment records indicated a 
rash on both ankles and scaly lower legs, with a diagnosis of 
mild xerosis.  June 2004 records showed hyper-pigmentation of 
the legs, while January 2005 records indicated dry and scaly 
lower extremities.  

The Board notes that the veteran filed his claim for service 
connection for a "skin condition" in January 2004.  
Curiously, at his September 2007 Board hearing, he testified 
that he first noticed the skin disorder in 2006.  He further 
noted that the condition affects his scalp and hands, and 
that he has been given a topical cream by the VA for 
treatment.  However, these statements are not corroborated by 
the record, which only contains VA treatment records up until 
February 2006.  The veteran indicated at his hearing that he 
intended to submit additional medical evidence, and the 
record was kept open for an additional 60 days.  However, 
additional evidence was never received.

While the veteran maintains that his skin disorder is related 
to active duty, the Board places greater probative value on 
the absence of complaints or treatment for a skin disorder 
for many years after discharge.  This multi-year gap, in the 
absence of confirmatory evidence showing continuity of such 
symptoms, does not support the veteran's assertions that he 
has experienced this disorder since active duty. 

As such, the probative evidence is against the claims based 
on continuity of symptomatology.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  Thus, service connection may not be established 
on the basis of chronicity or continuity of symptomatology.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  

In addition, the record is negative for any competent 
evidence or opinion that establishes a nexus between xerosis, 
the skin disorder the veteran is currently diagnosed as 
having, and his period of active duty service, to include 
exposure to Agent Orange.  The record shows no evidence of 
skin disorder in service or for many years thereafter.  
Absent evidence linking the skin disorder to service, the 
claim for service connection must fail.  Therefore, the 
appeal is denied.

The Board has considered the veteran's written statements and 
sworn testimony, as well as the statements of his friends, 
asserting a relationship between the claim on appeal and 
active duty service.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

Given the lack of in-service complaints related to a skin 
disorder, the absence of identified symptomatology for many 
years after discharge, and no medical nexus between the 
veteran's current skin disorder and active duty, the Board 
finds that equipoise is not shown and the benefit of the 
doubt rule does not apply.  As the weight of evidence is 
against the veteran's claim, the Board is unable to grant the 
benefit sought on a direct basis.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  He was also asked to submit information 
in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a May 2007 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran has never been diagnosed with a 
skin condition associated with herbicide exposure and there 
is no evidence of a skin disorder in service or for many 
years thereafter, the Board finds that there is no indication 
that the current disorder may be associated with the 
veteran's service.  Nor is there credible evidence continuity 
as he has acknowledged that he did not have problems with a 
skin rash until at least 1994.  Thus, the duty to obtain a VA 
examination has not been triggered.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records.  The veteran submitted 
written statements and statements from several acquaintances, 
and was provided an opportunity to set forth his contentions 
during the September 2007 hearing before the undersigned 
Veterans Law Judge.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a skin disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


